This cause having heretofore been submitted to the Court upon the transcript of the record and the final decree and orders herein and briefs of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said final decree and orders. It is therefore considered, ordered and decreed by the Court that the said decree and orders of the Circuit Court be, and the same are hereby affirmed.
BUFORD, C.J., AND WHITFIELD AND DAVIS, J.J., concur.